Title: To Thomas Jefferson from Thomas Cooper, 9 August 1807
From: Cooper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir/
                            
                            Northumberland August 9th. 1807.
                        
                        I received your letter here on my return from the Court of Erors & Appeals at Philadelphia. I send you my Copy of the memoirs, with some [emendations] and marginal notes, which tho they do not ornament the pages, will serve to explain
                            some passages which the errors of the press converted into nonsense. I laboured under a very dangerous, and very painful
                            illness while I composed my part, and I was too impatient of labour
                            to attend to the Subjects as much as I could have wished. But I do not recollect any thing to obliterate. 
                  I send you the
                            book in conjunction with Mr Priestley who always wishes to join me in any mark of respect to you, but pressed as you are
                            by important business, you will hardly peruse more than Dr. Priestley’s unaffected narration of his own life & pursuits.
                        While I was in Philada. I heard that Dr. Leib, Tench Coxe, Genl. Steele, Genl. Bryan and Genl. Shee, had been
                            making application to step into the shoes of Genl. Muhlenberg, as soon as he dies. For their sakes may he live a thousand
                            years. Genl. Shee excepted, a more precious collection of unprincipled office-hunter’s, our Commonwealth does not produce. As to Steele, Leib and Coxe, they are not easily paralleled any where.
                        I have no office to seek, or favour to ask, or interest to serve, and therefore with less scruple take the
                            liberty of making suggestions; the more especially as you are not under the slightest possible obligation to make me any
                            reply. I wish to God you had no cause of complaint real or imaginary against Joseph Clay, whom I love notwithstanding our
                            difference in politics: or, that my very excellent friend John Vaughan were not a federalist.
                        I have heard some thing of distance between you and Jos. Clay, which I very much regret, for he possesses
                            talents, integrity, and honest intentions: nor [can] he approve tho’ he may excuse, the haughty sarcastic insulting stile of
                            John Randolph’s Philippics.
                        My very good and respected old friend Governor MKean whose virtues will be remembered, when his faults and
                            his foibles are long forgotten, told me a circumstance the other day which hurt me in some degree. He said that on giving
                            me the office of Judge (which by the way I did not seek, and long refused till I had brought my Wyoming Commission to a
                            close) he expressed himself to you, rejoiced at the opportunity of shewing me another proof of his esteem; and as he
                            regarded you as my sincere well wisher, he expected that you would be as glad of the occasion as he was. But your letter
                            in reply avoided all notice of me, or of the circumstance: which led him to expect, that some unfavourable & unfounded
                            report had reached your ears concerning me. For my part I think he considered me as of more consequence in your opinion,
                            than I was in any degree entitled to, & I can very easily conjecture, that having done me the good office of recommending
                            me to his notice, there was no occasion on your part, to say  any thing more on the Subject. If this were the case,
                                I sh[all] be glad. But if you have heard any report unfavourable
                            to my conduct or character, I can safely pronounce it unfounded. 
                  Indeed I have full right to say,
                            that I have so acted as to merit the approbation of those whose good opinion has contributed to place me where I am. My
                            sincere respect for both of you has operated as an additional motive to me in my Conduct: & altho’ it be sufficient that
                            I shall not disgrace myself, it is no slight consideration that I shall neither disgrace you or him. 
                  Mr Priestley
                            requests to join me in assurances of sincere regard and esteem.
                        
                            Thomas Cooper
                            
                        
                    